Exhibit 10.6

Execution Version




June 30, 2010
Anchorage Advisors, L.L.C.
610 Broadway, 6th Floor
New York, N.Y. 10012


Anchorage Capital Master Offshore, Ltd.
610 Broadway, 6th Floor
New York, N.Y. 10012




Ladies and Gentlemen:




Reference is made to the Amended and Restated Investment Agreement dated as of
June 30, 2010 (as amended, supplemented or otherwise modified from time to time,
the “Investment Agreement”) by and among Carlyle Global Financial Services
Partners, L.P., ACMO-HR, L.L.C. (the “Investor”) and Hampton Roads Bankshares,
Inc. (the “Company”).  Capitalized terms used herein and not otherwise defined
shall have the meanings given to them in the Investment Agreement.  The Company
and Anchorage Capital Master Offshore, Ltd. (the “Fund” and, together with the
Investor, “Anchorage”) hereby agree as follows:


On the First Closing Date, the Company will issue to the Anchorage Anchor
Investor (i) a warrant to purchase a number of shares equal to 2% of the sum of
(A) the outstanding Common Stock of the Company as of the First Closing Date
immediately after giving effect to the Closing, (B) the number of shares of
Common Stock to be issued by the Company pursuant to the Rights Offering and
pursuant to any sale to the CapGen Investor of any unsubscribed shares in the
Rights Offering, and (C) the number of shares of Common Stock to be issued at or
simultaneously with the Second Closing pursuant to the Transaction Documents,
subject to adjustment as set forth therein, which warrant shall be exercisable
immediately upon issuance thereof (the “Anchorage Closing Warrant”); and (ii) a
warrant to purchase a number of shares equal to 1% of the sum of (A) the
outstanding Common Stock of the Company as of the First Closing Date immediately
after giving effect to the Closing, (B) the number of shares of Common Stock to
be issued by the Company pursuant to the Rights Offering and pursuant to any
sale to the CapGen Investor of any unsubscribed shares in the Rights Offering,
and (C) the number of shares of Common Stock to be issued at or simultaneously
with the Second Closing pursuant to the Transaction Documents, subject to
adjustment as set forth therein, which warrant shall be exercisable upon the
earlier of (a) the written stay, modification, termination, or suspension by the
Federal Reserve Bank of Richmond and the Virginia Bureau of Financial
Institutions of the Written Agreement and (b) the occurrence of a Sale Event (as
defined in such warrant) (the “Anchorage Contingent Warrant” and together with
the Anchorage Closing Warrants, the “Anchorage Warrants”).  Each such Anchorage
Warrant shall be substantially in the form attached hereto as Exhibit A-1 and as
Exhibit A-2, respectively.  The Anchorage





 
 
 
 
 

--------------------------------------------------------------------------------

 

Warrants will be issued as an inducement for Anchorage’s participation in the
transactions contemplated by the Transaction Documents.


For the avoidance of doubt, (i) the issuance of the Anchorage Warrants shall not
have any effect on the amount of the expenses of the Anchorage Anchor Investor
and its Affiliates to be payable by the Company pursuant to the Investment
Agreement, and (ii) the parties hereto agree that the letter dated as of May 23,
2010 by and among the Company, Carlyle and the Fund shall have been superseded
and have no further effect with respect to Anchorage after this letter agreement
has been agreed and executed by the parties hereto.


The Company hereby agrees and acknowledges that the registration rights set
forth in the Investment Agreement are applicable to the Anchorage Warrants and
the Common Shares issuable upon exercise of the Anchorage Warrants, each of
which shall be deemed to be “Registrable Securities” thereunder, and the
Investor shall be deemed to be a “Holder” for purposes of such registration
rights.


The Company and Anchorage hereby agree to make, no later than the Effectiveness
Deadline, any revisions to the Anchorage Warrants acceptable to Anchorage and
necessary in order to permit a public distribution thereof, including entering
into a customary warrant agreement, appointing a warrant agent and taking such
other steps as will be needed to facilitate such a public distribution.


For the convenience of the parties hereto, this letter agreement may be executed
in any number of separate counterparts, each such counterpart being deemed to be
an original instrument, and all such counterparts will together constitute the
same agreement. Executed signature pages to this letter agreement may be
delivered by facsimile and such facsimiles will be deemed as sufficient as if
actual signature pages had been delivered.


This letter agreement will be governed by and construed in accordance with the
Laws of the State of New York applicable to contracts made and to be performed
entirely within such State.


[Signature page follows]





 
 
 

--------------------------------------------------------------------------------

 



If you agree with the foregoing, please sign and return a copy of this letter,
which will constitute our agreement with respect to the subject matter of this
letter.
 


 
 
 
 

 
Very truly yours,
 
HAMPTONS ROADS BANKSHARES, INC.
                 
By:
       
Name:
     
Title:
 







CONFIRMED AND AGREED
 
as of the date first above written:
       
ANCHORAGE CAPITAL MASTER OFFSHORE, LTD.
       
By:
Anchorage Advisors, L.L.C., its investment manager
           
By:
     
Name:
   
Title:
 








 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1


FORM OF ANCHORAGE CLOSING WARRANT







 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2


FORM OF ANCHORAGE CONTINGENT WARRANT
